382 F.2d 294
SEGREST & SONS, INC. and J. W. Segrest, Appellants,v.UNITED STEEL WORKERS OF AMERICA, DISTRICT 36, et al., Appellees.
No. 24002.
United States Court of Appeals Fifth Circuit.
Aug. 23, 1967.

John W. Cooper, Birmingham, Ala., for appellants.
Jerome A. Cooper, Birmingham, Ala., for appellees.
Before COLEMAN and AINSWORTH, Circuit Judges, and CARSWELL, District judge.
PER CURIAM.


1
We are in full accord with the views expressed by the district court in its opinion appearing in 270 F.Supp. 883, and its judgment rendered is therefore


2
Affirmed.